Title: To George Washington from John Parke Custis, 13 January 1779
From: Custis, John Parke
To: Washington, George


  
    Hond Sir
    Mt Vernon Jany 13th 1779
  
  On my Arrival here from Maryland, I found your Letters by Favour of Colo. Meade and Harrison, had been left by the Former Gentleman, who pass’d by in my Absence. I return you many Thanks for 
    
    
    
    you[r] kind Advice, and will pay a proper Attention, I inform’d you in a Letter I wrote a few Days ago that I had at length got Deeds and Possession of the Alexanders Lands. You were not much mistaken in your Judgement of the Men, they would have deceiv’d Me, if they could have done It with the smalest Propriety, and I am happy that It is now out of their Power to deceive.
In your Letter of the Second instant, you mention, that you had inform’d the Quarter Master Genl of what I had said of Finnie. I am sorry that the Matter has been mentioned to the Q.M. Gl because the Fact did not come under my Personal Knowledge, and I must depend upon others, to have my Assentions: It was no secret in Newkent that such a Bargain had taken Place, between Mr Webb and Finnie; I was inform’d that Finnie had purchased of Webb a certain Quantity of Corn, for forty Shillings Pr Barrel, and Webb not having a sufficient Quantity of Corn to fulfil his Ingagement, purchased the Remainder at 25/ Pr Barrel. I well remember that it was the general Opinion, that Webb got a very great Price for his Corn at that time, and I know that Corn might have been bought, for 30/ or 35/ pr Barrel in my Neighbourhood, after this Bargain was made. I thought then, and I continue in the Opinion, that had Finnie rode up Himself or sent a Clerk up, He might have purchased Corn at a cheaper Rate. If this Affair has gone so far, that there is no retracting, I must beg It to be put off untill I can see the Persons who informd Me of It, and make farther Enquiries about It, which I have neglected to do before, having never expected to be called upon in so public a Manner, I spoke of It without reserve I confess but as well as I recollect, I mentioned it only before the Family. I should be oblidged to you to inform Me, as early as you conveniently can, whether the Matter will be prosecuted or not, I had rather it should not, because I may fail in my Attempts to prove the Charge, in which Case, I should feel no smal Mortification, what has past may serve as a Hint to the Q.M.G. to examine Finnies Accounts more particularly, and may in the End be productive of some Good, I will never the less make Enquiries into this Affair and will inform you of the result, as soon as I get to Newkent.
You will please to present my Love to my Mother. I should have wrote to Her, but as I have not heard from my Family since I left them, and having wrote her a few Days past, in which I answer’d the several Queries contain’d in hers of the Second inst. I shall be excused troubling Her at present, and shall conclude with wishing you both Health and every Happiness with the greatest Sincerety your most Affecte

  John Parke Custis

 